THOMPSON, Judge.
Kohn, an applicant for the position of Dean of Students at Columbia High School, brought this defamation action against Davis, an elected member of the Columbia County School Board, seeking damages for allegedly slanderous remarks made by Davis about Kohn during a duly convened meeting of the School Board at which his application was under consideration. The trial court dismissed the complaint with prejudice finding that the statements made by Davis were absolutely privileged. We affirm. See, Hauser v. Urchisin, 231 So.2d 6 (Fla.1970); McNayr v. Kelly, 184 So.2d 428 (Fla.1966); Johnsen v. Carhart, 353 So.2d 874 (Fla. 3d DCA 1977).
ROBERT P. SMITH, Jr., J., and WOOD-IE A. LILES (Ret.), Associate Judge, concur.